Citation Nr: 1211012	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include arthritis, sciatica, and/or radiculopathy (claimed as back injury).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from July 1956 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for arthritis, lumbar spine.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Board also notes that in the written brief presentation, submitted by the Veteran's representative in February 2012, the representative raises claims for service connection for sciatica and/or radiculopathy as secondary to the Veteran's back condition.  These neurological claims, however, are basically part of and/or premised on a grant of service connection for the Veteran's claim herein, and, therefore, have been added to the claim on appeal, as set out on the first page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends he injured his low back during service and that he has had low back pain ever since.  

The Veteran's representative contends that VA has only attempted to obtain some of the VA treatment records reported by the Veteran.  The representative has asserted (in the February 2009 Form 646, and in the February 2012 informal hearing presentation) that VA has only requested records from the Fresno VAMC from January 1970 to December 1970, while the Veteran had reportedly contended he received treatment in 1960, 1970, and 1980, from the Fresno VAMC and from 2001 or 2002 to present, from the Indianapolis VAMC.  A review of the record shows that the Veteran reported receiving treatment in 1970 at the Fresno VAMC, and that an attempt was made to obtain treatment records for the Veteran, from the 1970s, from the Fresno VAMC.  In June 2009, a response from the VA Central California Health Care System in Fresno, indicated that "[t]he system of records named by you does not contain a record retrievable by your name or file number" and that "[a] search for archives was done and nothing found".  While the record does not appear to show that the Veteran himself reported treatment in the 1960s or 1980s at the Fresno VAMC, nonetheless, based on the Veteran's representative contentions on his behalf, an attempt to obtain any such VA treatment records should be made.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, VA treatment records were already obtained for the Veteran (and associated with the claims folder) from the Indianapolis VAMC, dated from March 2002 through April 2008.  On remand, however, an attempt should be made to obtain current VA treatment records, dated from April 2008 to the present.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, supra.

With regard to the Veteran's claim, the Board notes that service treatment records show that in May 1957, he was seen in sick call after a line on a reel broke loose, and he wrenched his back holding it up.  He had good range of motion, and the prescription was ASA (acetylsalicylic acid).  In March 1960, he complained of low back pain, reported having this once a year, for many years, and admitted that it "EPTE" (existed prior to entry).  The impression was chronic low back strain.  

Post-service VA treatment records, dated from 2002 through 2008, showed that in December 2006, the Veteran complained of low back pain which he noticed in the morning and was better by mid-day.  Thereafter, he was noted to have degenerative joint disease with intermittent back pain.  

On a VA examination in March 2007, the Veteran reported that in 1957, while stationed aboard the USS Ticonderoga, he injured his back attempting to reel in a line during a storm.  He claimed a line broke loose, a heavy reel (400-500 pounds) was swinging about, and he strained his low back when he grabbed the reel to keep it from hitting other sailors.  He saw medics right away and was diagnosed with a "wrenched back", and treated with a back support and light duty.  He had low back pain since that time.  He claimed that in the 1970s he visited a VA Clinic in Fresno, California for back pain and did not remember the diagnosis.  He started going to the Indianapolis VA Hospital in 2001.  He complained of a constant, dull, pressing pain in the low back region.  The diagnosis was multilevel degenerative disc disease and degenerative arthritis of the lumbar spine, based on an x-ray report.  The examiner opined, since there was no evidence of residual spine problems on the examination at the time of the Veteran's discharge from the U.S. Navy in 1960, this suggested that his back injury was not significant.  The examiner opined that the Veteran's present lumbar arthritis was less likely as not due to the injury in 1957.  The examiner did not comment further on the Veteran's March 1960 report of chronic low back pain once a year for many years.

The Veteran's representative has contended, in the February 2012 written brief presentation, that the Veteran was not notified he may submit lay evidence of the symptoms he was exhibiting during service, in the year after service , and thereafter.  The representative also claimed that the Veteran was not notified of all the types of evidence he may submit in order to substantiate his appeal.  A review of the record, however, shows that in January 2007 the Veteran was sent a letter, by the RO, which appears to comply with the Veterans Claims Assistance Act of 2000 (VCAA), which enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  However, since this matter must be remanded to conduct further development, the RO should ensure the Veteran has received proper notice.

The Veteran's representative also essentially contends that appropriate weight has not been attached to the Veteran's lay statements.  The Board acknowledges that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, and it appears that due notice has been given to the Veteran's lay statements.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  On remand, however, the RO should specifically include commentary regarding the competency, credibility, and weight of the Veteran's lay statements in this matter.  

In addition, after completing the above development and considering the Veteran's competency to report lay-observable events and on the presence of his symptoms in service and after service, the RO should obtain a supplemental VA opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ensure that the Veteran has received proper VCAA-compliant notice regarding the types of evidence he may submit to substantiate this claim.

2. Attempt to obtain complete treatment records for the Veteran from: (a) the Fresno VA Medical Center (VAMC), pertaining to his lumbar spine/low back, from the 1960s and 1980s, and (b) the Indianapolis VA facility, pertaining to his lumbar spine/low back, from 2001 and from April 2008 to the present.  Negative replies should be requested.

3. After completing the above, arrange for the VA examiner who provided the March 2007 examination report and opinion to review the Veteran's claims folder and to render a supplemental opinion addressing the following:  whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's current lumbar spine/low back disability is related to service.  If the original examiner (from 2007) is not available, please forward this request to another qualified examiner.  If deemed necessary by any examiner, a physical examination of the Veteran should be conducted.  

A complete rationale for any opinions offered must be provided including with references to the record such as the Veteran's service treatment records relating to a back injury in 1957 and a diagnosis of chronic low back strain rendered in 1960 as well as all of the lay and medical evidence of record.  In providing an opinion regarding the etiology of any lumbar or low back disorder, the examiner must take into consideration that the Veteran is competent to report lumbar/low back pain and other symptoms during and since service.  The opinion provided must reflect consideration was given to the Veteran's self-reported history.  If the examiner cannot answer the above question without resorting to mere speculation, the examiner should state why this is so.  

4. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

